DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally (US 2019/0386604 A1) in view of Namkung (US 2013/0113119 A1).
Regarding claim 1, Nadimpally discloses solar module, including (see Fig. 9A): a supercell comprising a plurality of solar cell strips (908 [0066]) arranged such that adjacent edges of adjacent solar cell strips overlap and are conductively bonded to each other in series via an electrically conductive material (918 [0063] [0066]).
However, Nadimpally does not disclose wherein the electrically conductive material has a glass transition temperature (Tg) greater than 70°C and an elastic modulus less than 3500 MPa.
Namkung discloses that an electrically conductive adhesive film which is suitable for use with semiconducting devices wherein the electrically conductive material has a glass transition temperature less than 100°F ([0008][0031][0086], all resins which form adhesive film have a glass transition temperature within the range claimed), which would include temperatures less than 85°F  and an elastic modulus less than 600 MPa (see Table 2). 

Furthermore, Namkung discloses that it is important that the conductive resin has good adhesive strength and good connection reliability ([0106]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the glass transition temperature to be within the range claimed by adjusting the relative amounts of resin within the electrically conductive adhesive film because as disclose by Namkung it will allow for optimization of adhesive strength and good connection reliability.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 2-9 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally (US 2019/0386604 A1) in view of Namkung (US 2013/0113119 A1) in view of Heng (US2013/0157404 A1) .
Regarding claims 2, 4-9, and 21-27, Nadimpally discloses solar module, comprising (see Fig. 9A): a supercell comprising a plurality of solar cell strips (908 [0066], first and second solar cell strips shown) arranged such that adjacent edges of adjacent solar cell strips overlap and are conductively bonded to each other in series via an electrically conductive material (918 [0063] [0066]).

In addition, Nadimpally discloses that the solar cell strips can have a double heterojunction structure but does not discloses the specifics of the substrate.
Heng discloses a double heterojunction structure with a semiconductor substrate (layers 204-212) with a front side (210) which has a different doping that a back side (212) ([0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the double heterojunction structure of Nadimpally to have the double heterojunction structure of Heng because Nadimpally discloses that is an appropriate structure for a solar cell used in the shingled solar cell module.
However, Nadimpally does not disclose wherein the electrically conductive material has a glass transition temperature (Tg) greater than 70°C and an elastic modulus less than 3500 MPa.
Namkung discloses that an electrically conductive adhesive film which is suitable for use with semiconducting devices wherein the electrically conductive material has a glass transition temperature less than 100°F ([0008][0031][0086], all resin which form adhesive film have a glass transition temperature within the range claimed), which would include temperatures less than 85°F  and an elastic modulus less than 600 MPa. 
It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the electrically conductive adhesive film of Nadimpally by using the 
Furthermore, Namkung discloses that it is important that the conductive resin has good adhesive strength and good connection reliability ([0106]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the glass transition temperature to be within the range claimed by adjusting the relative amounts of resin within the electrically conductive adhesive film because as disclose by Namkung it will allow for optimization of adhesive strength and good connection reliability.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 3, modified Nadimpally discloses all of the claim limitations as set above.
In addition, Nadimpally discloses the strip solar cell metallization patterns in Fig. 2A and 2B, and that the first metallization pattern of the first solar cell include a rear surface contact pad (note back pad shown as busbar in Fig. 2B [0048] is analogous to 914) attached to electrically coupled with a first electrical connection (see back metallization pattern in Fig. 2B [0048]) of the first solar cell, the second metallization pattern of the second solar cell includes a front surface contact pad (see 206 analogous to 916, [0047]) attached and electrically coupled with a first electrical connection (208) of the second solar cell; and the front and rear surface contact pads are electrically 
Regarding claim 28, modified Nadimpally discloses all of the claim limitations as set above.
In addition, Nadimpally discloses copper can be used for electrically contacts on the strip solar cells ([0046]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally (US 2019/0386604 A1) in view of Namkung (US 2013/0113119 A1) in view of Heng (US2013/0157404 A1)  as applied to claims 2-9 and 21-28 above and in further view of Jiang (CN 106298987A, Machine Translation).
Regarding claim 10, modified Nadimpally discloses all of the claim limitations as set above.
	However, Nadimpally does not discloses at least one of the first and second solar cells are metal-wrap through solar cells. 
	Jiang discloses that metal-wrap through solar cells can be shingled in the same manner through an electrically conductive adhesive (10) as the solar cell strips of Nadimpally. (See Fig. 4, see Example 1, pg. 3).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cells within the solar module of modified Nadimpally to be metal-wrap through solar cells as disclosed by Jiang because Jiang discloses they can be shingled in a similar manner and also interconnected in a similar manner and one of ordinary skill in the art could have substituted one known element for another, the results would be reasonably predictable. 
Response to Arguments
Applicant argues that the adhesive conductive film (ACF, 918) of Nadimpally is a double sided adhesive tape and it would not be obvious to combine with Namkung who discloses an anisotropic conductive adhesive. 
Examiner notes that while Nadimpally discloses that the adhesive conductive film can include a double sided tape structure, Nadimpally also discloses that the adhesive conductive film can include a conductive adhesive which has a resin filled with conductive particles ([0063]). Since both Namkung and Nadimpally disclose conductive adhesive which include resins filled with conductive particles suitable for conductive bonding in semiconductor device applications. Therefore, one of ordinary skill would have looked to the conductive adhesive disclosed by Namkung to optimize conductivity of the connection and reliability.
	Applicant argues that the combination of features result in less CTE mismatch which results is better performance and less cracking of solar cell strips.
Examiner finds that Namkung also considers optimizing the CTE of the conductive adhesive ([0028]). Furthermore, it is commonly known that CTE mismatch between bonded interfaces can cause stress fracturing. Evidence is provided to show that optimization between CTE mismatch of adhesive and solar cell materials is known in the art (see Morad (US 2017/0077343 A1) [0478]) to prevent cracking of solar cells.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726